Citation Nr: 9928739	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $2, 527.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to August 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In April 1997, the veteran was notified that as the 
result of an Income Verification Match between VA and the 
Social Security Administration (SSA), it was determined that 
he was receiving Social Security benefits in excess of those 
he reported to VA.

3.  The overpayment of $2527 was created when VA recomputed 
the veteran's countable income for pension purposes and 
reduced his monthly pension benefits retroactive to December 
1, 1994.

4.  The overpayment of non-service-connected disability 
pension benefits in the amount of $2527 was not the result of 
fraud, misrepresentation, or bad faith by the veteran.

5.  Due to his inaccurate reporting of income, the veteran is 
at fault in the creation of the overpayment at issue.

6.  The veteran's monthly income exceeds his monthly expenses 
for the basic necessities of life by more than $150; and 
therefore, collection of the indebtedness would not result in 
undue economic hardship, nor nullify the objective for which 
the benefits sought were intended, and failure to make 
restitution would result in unfair gain to the veteran.


CONCLUSION OF LAW

The criteria have not been met for waiver recovery of an 
overpayment of non-service-connected disability pension 
benefits in the amount of $2, 527.00.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed to the extent possible, 
and that the case is ready for appellate consideration.  See 
38 U.S.C.A. § 5107(a).  Indeed, the veteran has not cited any 
outstanding evidence which could be used to support his 
claim.  (See VA Form 9, received in March 1998.)  In 
addition, because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, the question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Also of note is that the RO 
considered the facts in this case, and concluded that the 
appellant had not demonstrated bad faith, fraud or 
misrepresentation in the creation of the overpayment.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of intent on the part of the veteran to 
deceive or to seek unfair advantage, no legal bar to the 
benefit now sought is present.  Id.

The question for Board consideration is whether it would be 
against the principles of equity and good conscience for VA 
to require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of such an indebtedness 
under laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor, whether collection would deprive the debtor of life's 
basic necessities, whether recovery would nullify the 
objective for which benefits were intended, or whether 
failure to make restitution would result in unfair gain to 
the debtor.  Id.  

The veteran initially contended that he should not be 
responsible for repaying the overpayment in question because 
it was created by an administrative error on the part of the 
Government.  He states that there was a mistake in computing 
his gross Social Security benefits, and presented evidence to 
support that assertion.  Even with consideration of such 
documentation, the record shows that he failed to properly 
report his Social Security income to VA, and that that 
failure led to the indebtedness at issue.  Therefore, the 
Board is of the opinion that his actions contributed to the 
creation of the debt.  

Notwithstanding the veteran's fault in the creation of the 
overpayment, the more pressing question is whether collection 
of the existing indebtedness would deprive him of life's 
basic necessities.  Although he contends as much, the most 
recent information of record regarding his income and 
expenses does not indicate that this would occur.  The latest 
Financial Status Report, VA Form 20-5655, which he completed 
in August 1997, shows that his monthly net income totals 
$707.00, while his monthly expenses are $904.14.  Of the 
latter figure, $356.14 monthly is allocated for payments on 
personal debts.  When installment and other debts are 
excluded, however, his net monthly income (i.e., that which 
goes toward rent/mortgage, food, and utilities) exceeds his 
monthly expenses by over $150.  Accordingly, it does not 
appear that collection of the indebtedness at issue would 
deprive him of life's basic necessities.  In this regard, the 
Board notes that the 

veteran's debt to the Government should be given no less 
deference than his private debts.  It follows that because it 
would not be an undue economic hardship for the veteran to 
repay the indebtedness at issue, and because the veteran was 
at fault in the creation of the debt, its collection would 
not violate the principles of equity and good conscience.  
Parenthetically, the Board notes that restitution would not 
defeat the purpose for which pension benefits were intended; 
however, the failure to make restitution would result in 
unfair gain to the veteran.  


ORDER

Entitlement to waiver recovery of an overpayment of pension 
benefits in the amount of $2, 527.00 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

